Citation Nr: 1802580	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-50 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc/joint disease of the cervical spine, hereinafter "neck disability."

2.  Entitlement to service connection for a right wrist condition.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2016 and March 2017 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 videoconference hearing and a transcript of this hearing is of record.  At his hearing, the Veteran requested and was granted a 60-day extension to submit evidence in support of his claim for service connection for a wrist condition.  The requested period has expired, and no additional evidence has been submitted.

In this decision, the Board is denying service connection for a neck disability.  The issue of entitlement to service connection for a wrist condition is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not rise to equipoise linking the Veteran's service and his current neck disability.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are not met.  38 U.S.C. §§ 1101, 1131, 1132, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence and the lapse of time in recollecting events attested to as factors in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current neck disability had its onset in service.  As a preliminary matter, STRs document a January 1981 jeep accident in which the Veteran's head struck and cracked the windshield leaving him with neck pain, a headache, and disoriented to location at the time of the accident.  A follow-up visit showed continued complaints of headaches with stiffness in the right side of the neck.  The Veteran was noted to have muscle strain with no peripheral signs; STRs are otherwise silent with regard to complaints of neck pain as a result of the motor vehicle accident (MVA).

At his November 2017 hearing, the Veteran testified that he had no other injuries or accidents before or after his in-service MVA that could account for his current symptoms.  The Veteran cited a long, post-service history of continued neck pain and private, chiropractic care.  However, the record is lacking private medical records, and contemporaneous medical evidence contradicts the Veteran's assertions.

The Veteran's STRs are silent for mention of a continued neck disability, and his medical examination was normal in all pertinent respects on separation from service in May 1981.  Given the subsequent STRs regarding other physical ailments, it would be expected that there would be an indication of neck issues if the Veteran suffered from them during service.  Thus, the Board finds that there is sufficient foundation to infer from the silence in the Veteran's apparently complete service records that he did not have continued neck problems during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  The post-service record on appeal is similarly negative for complaints or findings of a neck disability within the first post-service year or, indeed, for almost 35 years thereafter.

The first post-service indication of a neck disability in the record is a March 2016 request to see a chiropractor due to neck pain.  Later medical reports document treatment for neck pain.  At a March 2017 VA examination, the Veteran reported that he had seen a chiropractor since separation and began treatment with the VA around 2007.  He reported constant neck pain and difficulty turning his neck.  On examination, the Veteran was shown to have limited range of motion and limitations to repeated heavy overhead activity.  The examiner opined that regular treatment since 2000 for other medical conditions but not a neck condition; a lack of treatment for a neck condition before 2016; and the Veteran's current employment as a delivery truck driver make it less likely that the Veteran's claimed disability is related to service.

The Veteran has asserted continuity of symptomatology since service.  Even if the Board were to accept the Veteran's statements as evidence of continuity of symptomatology from soon after service, the weight of the evidence does not support that his current neck disability is related to the Veteran's service.  The record is largely silent with regard to treatment for a neck disability.  Additionally, the Veteran denied neck pain in seeking treatment for other issues over the years.  The Board finds the Veteran's contemporaneous statements in pursuit of medical treatment to be of significant probative value and the most persuasive evidence with regard to the question of whether his current neck disability was chronic and continuous since service.

Although grateful for the Veteran's service, the evidence supporting the claim does not rise to the level of equipoise.  See 38 U.S.C. § 5107(a) "[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).


ORDER

Service connection for a neck disability is denied.


REMAND

The Veteran claims that his right wrist condition is the result of an in-service MVA.

Post-service treatment records show that the Veteran sought treatment for his wrist in 2011.  He has not been diagnosed with a right wrist disability.  The Veteran suffers from pain and swelling in his wrist and claims that these symptoms have been continuous since his in-service accident.

A VA examination is necessary to determine the nature and etiology of the Veteran's right wrist condition.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination of his right wrist condition.  The VA examiner is asked to thoroughly review the claims file and should note in the VA examination report that this review has been accomplished.

The examiner or physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's right wrist disability is related to or the result of his in-service MVA.

A complete rationale should accompany any opinion provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


